Case 19-05006   Doc 37   Filed 04/02/20 Entered 04/02/20 13:09:59      Desc Main
                          Document     Page 1 of 12




                                                           Exhibit A

                                                                                   0001
Case 19-05006   Doc 37   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Main
                          Document     Page 2 of 12




                                                                                0002
Case 19-05006   Doc 37   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Main
                          Document     Page 3 of 12




                                                                                0003
Case 19-05006   Doc 37   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Main
                          Document     Page 4 of 12




                                                                                0004
Case 19-05006   Doc 37   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Main
                          Document     Page 5 of 12




                                                                                0005
Case 19-05006   Doc 37   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Main
                          Document     Page 6 of 12




                                                                                0006
Case 19-05006   Doc 37   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Main
                          Document     Page 7 of 12




                                                                                0007
Case 19-05006   Doc 37   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Main
                          Document     Page 8 of 12




                                                                                0008
Case 19-05006   Doc 37   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Main
                          Document     Page 9 of 12




                                                                                0009
Case 19-05006   Doc 37   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Main
                         Document      Page 10 of 12




                                                                                0010
Case 19-05006   Doc 37   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Main
                         Document      Page 11 of 12




                                                                                0011
Case 19-05006   Doc 37   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Main
                         Document      Page 12 of 12




                                                                                0012
